
	

114 HR 3583 : PREPARE Act
U.S. House of Representatives
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3583
		IN THE SENATE OF THE UNITED STATES
		April 27, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To reform and improve the Federal Emergency Management Agency, the Office of Emergency
			 Communications, and the Office of Health Affairs of the Department of
			 Homeland Security, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Promoting Resilience and Efficiency in Preparing for Attacks and Responding to Emergencies Act or the PREPARE Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Grants, Training, Exercises, and Coordination
					Sec. 101. Memoranda of understanding.
					Sec. 102. Period of performance.
					Sec. 103. Operation Stonegarden.
					Sec. 104. Grants metrics.
					Sec. 105. Grant management best practices.
					Sec. 106. Administration and coordination of grants.
					Sec. 107. Funding prohibition.
					Sec. 108. Law enforcement terrorism prevention.
					Sec. 109. Allowable uses.
					Sec. 110. Maintenance of grant investments.
					Sec. 111. National Domestic Preparedness Consortium.
					Sec. 112. Rural Domestic Preparedness Consortium.
					Sec. 113. Emergency support functions.
					Sec. 114. Review of National Incident Management System.
					Sec. 115. Approval of certain equipment.
					Sec. 116. Remedial action management program.
					Title II—Communications
					Sec. 201. Office of Emergency Communications.
					Sec. 202. Responsibilities of Office of Emergency Communications Director.
					Sec. 203. Annual reporting on activities of the Office of Emergency Communications.
					Sec. 204. National Emergency Communications Plan.
					Sec. 205. Technical edits.
					Sec. 206. Public Safety Broadband Network.
					Sec. 207. Statewide interoperability coordinators.
					Sec. 208. Communications training.
					Title III—Medical Preparedness
					Sec. 301. Pre-event anthrax vaccination program for emergency response providers.
					Sec. 302. Chief Medical Officer.
					Sec. 303. Medical Countermeasures Program.
					Title IV—Management
					Sec. 401. Mission support.
					Sec. 402. Systems modernization.
					Sec. 403. Strategic human capital plan.
					Sec. 404. Activities related to children.
					Title V—Flood insurance claims process reforms
					Sec. 501. Claims adjustment and engineering reports.
					Sec. 502. Judicial review.
				
			IGrants, Training, Exercises, and Coordination
			101.Memoranda of understanding
 (a)In generalSubtitle B of title XX of the Homeland Security Act of 2002 (6 U.S.C. 611 et seq.) is amended by adding at the end the following new section:
					
 2024.Memoranda of understanding with departmental components and officesThe Administrator shall enter into memoranda of understanding with the heads of the following departmental components and offices delineating the roles and responsibilities of such components and offices regarding the policy and guidance for grants under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135), sections 2003 and 2004 of this Act, and section 70107 of title 46, United States Code, as appropriate:
 (1)The Commissioner of U.S. Customs and Border Protection. (2)The Administrator of the Transportation Security Administration.
 (3)The Commandant of the Coast Guard. (4)The Under Secretary for Intelligence and Analysis.
 (5)The Director of the Office of Emergency Communications. (6)The Assistant Secretary for State and Local Law Enforcement.
 (7)The Countering Violent Extremism Coordinator. (8)The Officer for Civil Rights and Civil Liberties.
 (9)The heads of other components or offices of the Department, as determined by the Secretary.. (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2023 the following new item:
					
						
							Sec. 2024. Memoranda of understanding with departmental components and offices..
				102.Period of performance
 (a)Urban Area Security initiativeSection 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604) is amended by— (1)redesignating subsection (e) as subsection (f); and
 (2)inserting after subsection (d) the following new subsection:  (e)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (b)State Homeland Security Grant programSection 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) is amended by— (1)redesignating subsection (f) as subsection (g); and
 (2)inserting after subsection (e) the following the new subsection:  (f)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (c)Public transportation security assistance grant programSection 1406 of the Implementing Recommendations of the 9/11 Commission Act (6 U.S.C. 1135; Public Law 110–53) is amended by—
 (1)redesignating subsection (m) as subsection (n); and (2)inserting after subsection (l) the following new subsection:
						
 (m)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (d)Port security grant programSection 70107 of title 46, United States Code, is amended by adding at the end the following new subsection:
					
 (n)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
 (e)Tribal security grant programSection 2005 of the Homeland Security Act of 2002 (6 U.S.C. 606) is amended by— (1)redesignating subsections (h) through (k) subsections (i) through (l), respectively; and
 (2)inserting after subsection (g) the following new subsection:  (h)Period of performanceThe Secretary shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months..
					103.Operation Stonegarden
 (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section:
					
						2009.Operation Stonegarden
 (a)EstablishmentThere is established in the Department a program to be known as Operation Stonegarden. Under such program, the Secretary, acting through the Administrator, shall make grants to eligible law enforcement agencies, through the State Administrative Agency, to enhance border security in accordance with this section.
 (b)Eligible recipientsTo be eligible to receive a grant under this section, a law enforcement agency shall— (1)be located in—
 (A)a State bordering either Canada or Mexico; or (B)a State or territory with a maritime border; and
 (2)be involved in an active, ongoing U.S. Customs and Border Protection operation coordinated through a sector office.
 (c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following: (1)Equipment, including maintenance and sustainment costs.
 (2)Personnel, including overtime and backfill, in support of enhanced border law enforcement activities.
 (3)Any activity permitted for Operation Stonegarden under the Department of Homeland Security’s Fiscal Year 2015 Homeland Security Grant Program Notice of Funding Opportunity.
 (4)Any other appropriate activity, as determined by the Administrator, in consultation with the Commissioner of U.S. Customs and Border Protection.
 (d)Authorization of appropriationsThere is authorized to be appropriated $55,000,000 for each of fiscal years 2016 through 2020 for grants under this section.
 (e)ReportThe Administrator shall annually for each of fiscal years 2016 through 2020 submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing information on the expenditure of grants made under this section by each grant recipient..
 (b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended to read as follows:
					
 (a)Grants authorizedThe Secretary, through the Administrator, may award grants under sections 2003, 2004, and 2009 to State, local, and tribal governments, as appropriate..
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item:
					
						
							Sec. 2009. Operation Stonegarden..
				104.Grants metrics
 (a)In generalTo determine the extent to which grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 603 and 604) have closed capability gaps identified in State Preparedness Reports required under subsection (c) of section 652 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 752; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) and Threat and Hazard Identification and Risk Assessments from each State and high-risk urban area, the Administrator of the Federal Emergency Management Agency shall conduct and submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an assessment of information provided in such Reports and Assessments.
 (b)Assessment requirementsThe assessment required under subsection (a) shall include a comparison of successive State Preparedness Reports and Threat and Hazard Identification and Risk Assessments from each State and high-risk urban area.
 105.Grant management best practicesThe Administrator of the Federal Emergency Management Agency shall include in the annual Notice of Funding Opportunity relating to grants under sections 2003 and 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) an appendix that includes a summary of findings identified by the Office of the Inspector General of the Department of Homeland Security in audits of such grants and methods to address areas identified for improvement and innovative practices instituted by grant recipients.
			106.Administration and coordination of grants
 (a)In generalParagraphs (1) and (2) of subsection (b) of section 2021 of the Homeland Security Act of 2002 (6 U.S.C. 611) are amended to read as follows:
					
 (1)In generalAny State or high-risk urban area receiving a grant under section 2003 or 2004 shall establish a State planning committee or urban area working group to assist in preparation and revision of the State, regional, or local homeland security plan or the threat and hazard identification and risk assessment, as the case may be, and to assist in determining effective funding priorities for grants under such sections 2003 and 2004.
 (2)CompositionThe State planning committees and urban area working groups referred to in paragraph (1) shall include at least one representative from each of the following significant stakeholders:
 (A)Local or tribal government officials. (B)Emergency response providers, including representatives of the fire service, law enforcement, emergency medical services, and emergency managers.
 (C)Public health officials and other appropriate medical practitioners. (D)Individuals representing educational institutions, including elementary schools, community colleges, and other institutions of higher education.
 (E)State and regional interoperable communications coordinators, as appropriate. (F)State and major urban area fusion centers, as appropriate..
 (b)Conforming amendmentParagraph (3) of section 2021(b) (6 U.S.C. 611) is amended by inserting or urban area working group, as the case may be, after planning committee. 107.Funding prohibitionThe Secretary of Homeland Security may not implement the National Preparedness Grant Program or any successor grant program unless the Secretary receives prior authorization from Congress permitting such implementation.
			108.Law enforcement terrorism prevention
 (a)Law enforcement terrorism prevention programSubsection (a) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)in paragraph (1)—
 (A)by inserting States and high-risk urban areas use after that; and (B)by striking is used; and
 (2)in paragraph (2), by amending subparagraph (I) to read as follows:  (I)activities as determined appropriate by the Administrator, in coordination with the Assistant Secretary for State and Local Law Enforcement within the Office of Policy of the Department, through outreach to relevant stakeholder organizations..
 (b)Office for State and Local Law EnforcementSubsection (b)(4) of section 2006 of the Homeland Security Act of 2002 (6 U.S.C. 607) is amended— (1)in subparagraph (B), by inserting , including through consultation with such agencies regarding Department programs that may impact such agencies before the semicolon; and
 (2)in subparagraph (D), by striking ensure and inserting certify. 109.Allowable usesSubsection (a) of section 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended—
 (1)in the matter preceding paragraph (1), by inserting including by working in conjunction with a National Laboratory (as defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3))), after plans,;
 (2)by redesignating paragraphs (6) through (13) as paragraphs (7) through (14), respectively; (3)by inserting after paragraph (5) the following new paragraph:
					
 (6)enhancing medical preparedness, medical surge capacity, and mass prophylaxis capabilities, including the development and maintenance of an initial pharmaceutical stockpile, including medical kits and diagnostics sufficient to protect first responders, their families, immediate victims, and vulnerable populations from a chemical or biological event;; and
 (4)in subsection (b)(3)(B), by striking (a)(10) and inserting (a)(11). 110.Maintenance of grant investmentsSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended by adding at the end the following new subsection:
				
 (g)Maintenance of equipmentAny applicant for a grant under section 2003 or 2004 seeking to use funds to purchase equipment, including pursuant to paragraphs (3), (4), (5), or (9) of subsection (a) of this section, shall by the time of the receipt of such grant develop a plan for the maintenance of such equipment over its life-cycle that includes information identifying which entity is responsible for such maintenance..
 111.National Domestic Preparedness ConsortiumSection 1204 of the Implementing Recommendations of the 9/11 Commission Act (6 U.S.C. 1102) is amended—
 (1)in subsection (d), by amending paragraphs (1) and (2) to read as follows:  (1)for the Center for Domestic Preparedness, $65,000,000 for each of fiscal years 2016 and 2017; and
 (2)for the remaining Members of the National Domestic Preparedness Consortium, $98,000,000 for each of fiscal years 2016 and 2017.; and
 (2)in subsection (e), in the matter preceding paragraph (1), by striking 2007 and inserting 2015. 112.Rural Domestic Preparedness Consortium (a)In generalThe Secretary of Homeland Security is authorized to establish a Rural Domestic Preparedness Consortium within the Department of Homeland Security consisting of universities and nonprofit organizations qualified to provide training to emergency response providers from rural communities.
 (b)DutiesThe Rural Domestic Preparedness Consortium authorized under subsection (a) shall identify, develop, test, and deliver training to State, local, and tribal emergency response providers from rural communities, provide on-site and mobile training, and facilitate the delivery of training by the training partners of the Department of Homeland Security.
 (c)Authorization of appropriationsOf amounts appropriated for Continuing Training Grants of the Department of Homeland Security, $5,000,000 is authorized to be used for the Rural Domestic Preparedness Consortium authorized under subsection (a).
				113.Emergency support functions
 (a)UpdateParagraph (13) of section 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is amended by inserting , periodically updating (but not less often than once every five years), after administering.
 (b)Emergency support functionsSection 653 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (2)by inserting after subsection (c) the following new subsection:
						
 (d)CoordinationThe President, acting through the Administrator, shall develop and provide to Federal departments and agencies with coordinating, primary, or supporting responsibilities under the National Response Framework performance metrics to ensure readiness to execute responsibilities under the emergency support functions of such Framework..
 114.Review of National Incident Management SystemParagraph (2) of section 509(b) of the Homeland Security Act of 2002 (6 U.S.C. 319(b)) is amended, in the matter preceding subparagraph (A), by inserting , but not less often than once every five years, after periodically.
 115.Approval of certain equipmentSection 2008 of the Homeland Security Act of 2002 (6 U.S.C. 609) is amended by adding at the end the following:
				
 (g)Review processThe Administrator shall develop and implement a uniform process for reviewing applications to use grants provided under section 2003 or 2004 to purchase equipment or systems not included on the Authorized Equipment List maintained by the Administrator..
 116.Remedial action management programSection 650 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 750; title VI of the Department of Homeland Security Appropriations Act, 2007; Public Law 109–295) is amended to read as follows:
				
					650.Remedial action management program
 (a)In generalThe Administrator, in coordination with the National Council on Disability and the National Advisory Council, shall establish a remedial action management program to—
 (1)analyze training, exercises, and real world events to identify lessons learned, corrective actions, and best practices;
 (2)generate and disseminate, as appropriate, the lessons learned, corrective actions, and best practices referred to in paragraph (1); and
 (3)conduct remedial action tracking and long term trend analysis. (b)Federal corrective actionsThe Administrator, in coordination with the heads of appropriate Federal departments and agencies, shall utilize the program established in subsection (a) to collect information on corrective actions identified by such Federal departments and agencies during exercises and the response to natural disasters, acts of terrorism, and other man-made disasters, and shall, not later than one year after the date of the enactment of this section and annually thereafter for each of the next four years, submit to Congress a report on the status of such corrective actions.
 (c)Dissemination of after action reportsThe Administrator shall provide electronically, to the maximum extent practicable, to Congress and Federal, State, local, tribal, and private sector officials after-action reports and information on lessons learned and best practices from responses to acts of terrorism, natural disasters, capstone exercises conducted under the national exercise program under section 648(b), and other emergencies or exercises..
			IICommunications
 201.Office of Emergency CommunicationsThe Secretary of Homeland Security may not change the location or reporting structure of the Office of Emergency Communications of the Department of Homeland Security unless the Secretary receives prior authorization from the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate permitting such change.
 202.Responsibilities of Office of Emergency Communications DirectorSubsection (c) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended— (1)by striking paragraph (3);
 (2)by redesignating paragraphs (4) through (15) as paragraphs (3) through (14), respectively; (3)in paragraph (8), as so redesignated, by striking , in cooperation with the National Communications System,;
 (4)in paragraph (9), as so redesignated, by striking the Homeland Security Council,; (5)in paragraph (12) by striking Assistant Secretary for Grants and Training and inserting Assistant Administrator of the Grant Programs Directorate of the Federal Emergency Management Agency;
 (6)in paragraph (13), as so redesignated, by striking and at the end; and (7)by adding after paragraph (14), as so redesignated, the following new paragraphs:
					
 (15)administer the Government Emergency Telecommunications Service (GETS) and Wireless Priority Service (WPS) programs, or successor programs; and
 (16)assess the impact of emerging technologies on interoperable emergency communications.. 203.Annual reporting on activities of the Office of Emergency CommunicationsSubsection (f) of section 1801 of the Homeland Security Act of 2002 (6 U.S.C. 571) is amended to read as follows:
				
 (f)Annual reporting of Office activitiesThe Director of the Office of Emergency Communications shall, not later than one year after the date of the enactment of this subsection and annually thereafter for each of the next four years, report to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the activities and programs of the Office, including specific information on efforts to carry out paragraphs (4), (5), and (6) of subsection (c)..
 204.National Emergency Communications PlanSection 1802 of the Homeland Security Act of 2002 (6 U.S.C. 572) is amended— (1)in subsection (a), in the matter preceding paragraph (1)—
 (A)by striking , and in cooperation with the Department of National Communications System (as appropriate),; and (B)by inserting , but not less than once every five years, after periodically; and
 (2)in subsection (c)— (A)by redesignating paragraphs (3) through (10) as paragraphs (4) through (11), respectively; and
 (B)by inserting after paragraph (2) the following new paragraph:  (3)consider the impact of emerging technologies on the attainment of interoperable emergency communications;.
 205.Technical editsTitle XVIII of the Homeland Security Act of 2002 is amended— (1)in subsection (d) of section 1801 (6 U.S.C. 571) by—
 (A)striking paragraph (2); and (B)redesignating paragraph (3) as paragraph (2); and
 (2)in paragraph (1) of section 1804(b) (6 U.S.C. 574(b)), in the matter preceding subparagraph (A), by striking Assistant Secretary for Grants and Planning and inserting Assistant Administrator of the Grant Programs Directorate of the Federal Emergency Management Agency.
 206.Public Safety Broadband NetworkThe Undersecretary of the National Protection and Programs Directorate of the Department of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the Department of Homeland Security’s responsibilities related to the development of the nationwide Public Safety Broadband Network authorized in section 6202 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1422; Public Law 112–96), including information on efforts by the Department to work with the First Responder Network Authority of the Department of Commerce to identify and address cyber risks that could impact the near term or long term availability and operations of such network and recommendations to mitigate such risks.
			207.Statewide interoperability coordinators
 (a)In generalParagraph (2) of section 2004(b) of the Homeland Security Act of 2002 (6 U.S.C. 605(b)) is amended by—
 (1)redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and (2)inserting after subparagraph (A) the following new subparagraph:
						
							(B)
 (i)certification that the Governor of the State has designated a Statewide Interoperability Coordinator, including identification in such certification of the individual so designated, who shall be responsible for—
 (I)coordinating the daily operations of the State’s interoperability efforts; (II)coordinating State interoperability and communications projects and grant applications for such projects;
 (III)establishing and maintaining working groups to develop and implement key interoperability initiatives; and
 (IV)coordinating and updating, as necessary, a Statewide Communications Interoperability Plan that specifies the current status of State efforts to enhance communications interoperability within the State, including progress, modifications, or setbacks, and future goals for communications interoperability among emergency response agencies in the State; or
 (ii)if a Statewide Interoperability Coordinator has not been designated in accordance with clause (i)— (I)certification that the State is performing in another manner the functions described in subclauses (I) through (IV) of such clause; and
 (II)identification in such certification of an individual who has been designated by the State as the primary point of contact for performance of such functions;.
 (b)Limitation on applicationThe amendment made by subsection (a) shall not apply with respect to any grant for which an application was submitted under the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605) before the date of the enactment of this section.
 208.Communications trainingThe Under Secretary for Management of the Department of Homeland Security, in coordination with the appropriate component heads, shall develop a mechanism, consistent with the strategy required pursuant to the Department of Homeland Security Interoperable Communications Act (Public Law 114–29), to verify that radio users within the Department receive initial and ongoing training on the use of the radio systems of such components, including interagency radio use protocols.
			IIIMedical Preparedness
			301.Pre-event anthrax vaccination program for emergency response providers
				(a)Anthrax preparedness
 (1)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:
						
							526.Anthrax preparedness
 (a)Pre-Event Anthrax Vaccination Program for Emergency Response ProvidersFor the purpose of domestic preparedness for and collective response to terrorism, the Secretary, in coordination with the Secretary of Health and Human Services, shall establish a program to provide anthrax vaccines from the strategic national stockpile under section 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) that will be nearing the end of their labeled dates of use at the time such vaccines are to be administered to emergency response providers who are at high risk of exposure to anthrax and who voluntarily consent to such administration, and shall—
 (1)establish any necessary logistical and tracking systems to facilitate making such vaccines so available;
 (2)distribute disclosures regarding associated benefits and risks to end users; and (3)conduct outreach to educate emergency response providers about the voluntary program.
 (b)Threat assessmentThe Secretary shall— (1)support homeland security-focused risk analysis and risk assessments of the threats posed by anthrax from an act of terror;
 (2)leverage existing and emerging homeland security intelligence capabilities and structures to enhance prevention, protection, response, and recovery efforts with respect to an anthrax terror attack; and
 (3)share information and provide tailored analytical support on threats posed by anthrax to State, local, and tribal authorities, as well as other national biosecurity and biodefense stakeholders..
 (2)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting at the end of the items relating to title V the following new item:
						
							
								Sec. 526. Anthrax preparedness..
					(b)Pilot program
 (1)In generalIn carrying out the pre-event vaccination program authorized in subsection (a) of section 526 of the Homeland Security Act of 2002, as added by subsection (a) of this section, the Secretary of Homeland Security, in coordination with the Secretary of Health and Human Services, shall carry out a pilot program to provide anthrax vaccines to emergency response providers as so authorized. The duration of the pilot program shall be 24 months from the date the initial vaccines are administered to participants.
 (2)Preliminary requirementsPrior to implementing the pilot program under paragraph (1), the Secretary of Homeland Security shall—
 (A)establish a communication platform for such pilot program; (B)establish education and training modules for such pilot program;
 (C)conduct economic analysis of such pilot program; and (D)create a logistical platform for the anthrax vaccine request process under such pilot program.
 (3)LocationIn carrying out the pilot program under paragraph (1), the Secretary of Homeland Security shall select emergency response providers based in at least two States for participation in such pilot program.
 (4)Distribution of informationThe Secretary of Homeland Security shall provide to each emergency response provider who participates in the pilot program under paragraph (1) disclosures and educational materials regarding the associated benefits and risks of any vaccine provided under such pilot program and of exposure to anthrax.
 (5)ReportNot later than one year after the date of the enactment of this Act and annually thereafter until one year after the completion of the pilot program under paragraph (1), the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Energy and Commerce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the progress and results of such pilot program, including the percentage of eligible emergency response providers, as determined by each pilot location, that volunteer to participate, the degree to which participants obtain necessary vaccinations, as appropriate, and recommendations to improve initial and recurrent participation in such pilot program. Each such report shall include a discussion of plans to continue such pilot program to provide vaccines to emergency response providers under subsection (a) of section 526 of the Homeland Security Act of 2002, as added by subsection (a) of this section.
 (6)Deadline for implementationThe Secretary of Homeland Security shall begin implementing the pilot program under paragraph (1) by not later than the date that is one year after the date of the enactment of this Act.
					302.Chief Medical Officer
 (a)In generalSubsection (c) of section 516 of the Homeland Security Act of 2002 (6 U.S.C. 321e) is amended— (1)in the matter preceding paragraph (1), by inserting and shall establish medical and human, animal, and occupational health exposure policy, guidance, strategies, and initiatives, before including—;
 (2)in paragraph (1), by inserting before the semicolon at the end the following: , including advice on how to prepare for, protect against, respond to, recover from, and mitigate against the medical effects of terrorist attacks or other high consequence events utilizing chemical, biological, radiological, or nuclear agents or explosives;
 (3)in paragraph (2), by inserting before the semicolon at the end the following: , including coordinating the Department’s policy, strategy and preparedness for pandemics and emerging infectious diseases;
 (4)in paragraph (5), by inserting emergency medical services and medical first responder stakeholders, after the medical community; (5)in paragraph (6), by striking and at the end; and
 (6)by adding after paragraph (7) the following new paragraphs:  (8)ensuring that the workforce of the Department has evidence-based policy, standards, requirements, and metrics for occupational health and operational medicine programs;
 (9)directing and maintaining a coordinated system for medical support for the Department’s operational activities;
 (10)providing oversight of the Department’s medical programs and providers, including— (A)reviewing and maintaining verification of the accreditation of the Department’s health provider workforce;
 (B)developing quality assurance and clinical policy, requirements, standards, and metrics for all medical and health activities of the Department;
 (C)providing oversight of medical records systems for employees and individuals in the Department’s care and custody; and
 (D)providing medical direction for emergency medical services activities of the Department; and (11)as established under section 527, maintaining a medical countermeasures stockpile and dispensing system, as necessary, to facilitate personnel readiness, and protection for working animals, employees, and individuals in the Department’s care and custody in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic..
 (b)Medical liaisonsThe Chief Medical Officer of the Department of Homeland Security may provide medical liaisons to the components of the Department to provide subject matter expertise on medical and public health issues and a direct link to the Chief Medical Officer. Such expertise may include the following:
 (1)Providing guidance on health and medical aspects of policy, planning, operations, and workforce health protection.
 (2)Identifying and resolving component medical issues. (3)Supporting the development and alignment of medical and health systems.
 (4)Identifying common gaps in medical and health standards, policy, and guidance, and enterprise solutions to bridge such gaps.
					303.Medical Countermeasures Program
 (a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.), as amended by section 301 of this Act, is further amended by adding at the end the following new section:
					
						527.Medical countermeasures
 (a)In generalThe Secretary shall establish a medical countermeasures program to facilitate personnel readiness, and protection for working animals, employees, and individuals in the Department’s care and custody, in the event of a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic, and to support Department mission continuity.
 (b)OversightThe Chief Medical Officer, established under section 516, shall provide programmatic oversight of the medical countermeasures program established pursuant to subsection (a), and shall—
 (1)develop Department-wide standards for medical countermeasure storage, security, dispensing, and documentation;
 (2)maintain a stockpile of medical countermeasures, including antibiotics, antivirals, and radiological countermeasures, as appropriate;
 (3)preposition appropriate medical countermeasures in strategic locations nationwide, based on threat and employee density, in accordance with applicable Federal statutes and regulations;
 (4)provide oversight and guidance on dispensing of stockpiled medical countermeasures; (5)ensure rapid deployment and dispensing of medical countermeasures in a chemical, biological, radiological, nuclear, or explosives attack, naturally occurring disease outbreak, or pandemic;
 (6)provide training to Department employees on medical countermeasure dispensing; and (7)support dispensing exercises.
 (c)Medical countermeasures working groupThe Chief Medical Officer shall establish a medical countermeasures working group comprised of representatives from appropriate components and offices of the Department to ensure that medical countermeasures standards are maintained and guidance is consistent.
 (d)Medical countermeasures managementNot later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall develop and submit to the Secretary an integrated logistics support plan for medical countermeasures, including—
 (1)a methodology for determining the ideal types and quantities of medical countermeasures to stockpile and how frequently such methodology shall be reevaluated;
 (2)a replenishment plan; and (3)inventory tracking, reporting, and reconciliation procedures for existing stockpiles and new medical countermeasure purchases.
 (e)Stockpile elementsIn determining the types and quantities of medical countermeasures to stockpile under subsection (d), the Chief Medical Officer shall utilize, if available—
 (1)Department chemical, biological, radiological, and nuclear risk assessments; and (2)Centers for Disease Control and Prevention guidance on medical countermeasures.
 (f)ReportNo later than 180 days after the date of the enactment of this section, the Chief Medical Officer shall report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on progress in achieving the requirements of this section..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by section 301 of this Act, is further amended by inserting at the end of the items relating to title V the following new item:
					
						
							Sec. 527. Medical countermeasures..
				IVManagement
			401.Mission support
 (a)EstablishmentThe Administrator of the Federal Emergency Management Agency shall designate an individual to serve as the chief management official and principal advisor to the Administrator on matters related to the management of the Federal Emergency Management Agency, including management integration in support of emergency management operations and programs.
 (b)Mission and responsibilitiesThe Administrator of the Federal Emergency Management Agency, acting through the official designated pursuant to subsection (a), shall be responsible for the management and administration of the Federal Emergency Management Agency, including with respect to the following:
 (1)Procurement. (2)Human resources and personnel.
 (3)Information technology and communications systems. (4)Real property investment and planning, facilities, accountable personal property (including fleet and other material resources), records and disclosure, privacy, safety and health, and sustainability and environmental management.
 (5)Security for personnel, information technology and communications systems, facilities, property, equipment, and other material resources.
 (6)Any other management duties that the Administrator may designate. (c)Mount Weather Emergency Operations and Associated FacilitiesNothing in this section shall be construed as limiting or otherwise affecting the role or responsibility of the Assistant Administrator for National Continuity with respect to the matters described in subsection (b) as they relate to the Mount Weather Emergency Operations Center and associated facilities. The management and administration of the Mount Weather Emergency Operations Center and associated facilities remains the responsibility of the Assistant Administrator for National Continuity.
 (d)ReportNot later than 270 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes—
 (1)a review of financial, human capital, information technology, real property planning, and acquisition management of headquarters and all regional offices of the Federal Emergency Management Agency; and
 (2)a strategy for capturing financial, human capital, information technology, real property planning, and acquisition data.
 402.Systems modernizationNot later than 120 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the Federal Emergency Management Agency’s efforts to modernize its grants and financial information technology systems, including the following:
 (1)A summary of all previous efforts to modernize such systems. (2)An assessment of long term cost savings and efficiencies gained through such modernization effort.
 (3)A capability needs assessment. (4)Estimated quarterly costs.
 (5)Estimated acquisition life cycle dates, including acquisition decision events. 403.Strategic human capital planSubsection (c) of section 10107 of title 5, United States Code, is amended by striking 2007 and inserting 2016.
 404.Activities related to childrenParagraph (2) of section 503(b) of the Homeland Security Act of 2002 (6 U.S.C. 313(b)) is amended— (1)in subparagraph (G), by striking and at the end;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (I)integrate the needs of children into the Agency’s activities to prepare for, protect against, respond to, recover from, and mitigate against natural disasters, acts of terrorism, and other man-made disasters, including by appointing a technical expert to coordinate such activities, as necessary..
				VFlood insurance claims process reforms
 501.Claims adjustment and engineering reportsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended by adding at the end the following new subsections:
				
 (d)Final engineering reportsThe Administrator shall require that, in the case of any on-site inspection of a property by an engineer for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title, the final engineering report shall be provided to the insured under the policy, as follows:
 (1)TimingThe final engineering report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe final engineering report may not include alterations by, or at the request of, anyone other than the responsible in charge for such report and shall include a certification, signed by the responsible in charge for the report, that it does not contain any such alterations.
 (3)TransmittalThe final engineering report shall be transmitted to the insured in a manner as the Administrator shall provide that provides reasonable assurance that it was transmitted directly to the insured by the responsible in charge.
 (4)Reports coveredFor purposes of this subsection, the term final engineering report means an engineering report, survey, or other document in connection with such claim that— (A)is based on such on-site inspection;
 (B)contains final conclusions with respect to an engineering issue or issues involved in such claim; and
 (C)is signed by the responsible in charge or affixed with the seal of such responsible in charge, or both.
 (e)Claims adjustment reportsThe Administrator shall require that, in the case of any on-site inspection of a property by a claims adjustor for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title, any report shall be provided to the insured under the policy, as follows:
 (1)TimingSuch report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe report may not include alterations by, or at the request of, anyone other than such preparer and shall include a certification, signed by the preparer of the report, that it does not contain any such alterations.
 (3)TransmittalThe report shall be transmitted to the insured in a manner as the Administrator shall provide that provides reasonable assurance that it was transmitted directly to the insured by the preparer.
 (4)Reports coveredFor purposes of this subsection, the term report means any report or document in connection with such claim that is based on such on-site inspection by the claims adjustor, including any adjustment report and field report. Such term also includes any draft, preliminary version, or copy of any such report and any amendments or additions to any such report. Such term does not include any engineering report, as such term is defined for purposes of subsection (d)..
			502.Judicial review
 (a)Government program with industry assistanceSection 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) is amended by striking within one year after the date of mailing of notice of disallowance or partial disallowance by the Administrator and inserting the following: not later than the expiration of the 2-year period beginning upon the date of the occurrence of the losses involved in such claim or, in the case of a denial of a claim for losses that is appealed to the Administrator, not later than (1) the expiration of the 90-day period beginning upon the date of a final determination upon appeal denying such claim in whole or in part, or (2) the expiration of such 2-year period, whichever is later.
 (b)Industry program with Federal financial assistanceSection 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053) is amended by striking within one year after the date of mailing of notice of disallowance or partial disallowance of the claim and inserting the following: not later than the expiration of the 2-year period beginning upon the date of the occurrence of the losses involved in such claim or, in the case of a denial of a claim for losses that is appealed to the Administrator, not later than (1) the expiration of the 90-day period beginning upon the date of a final determination upon appeal denying such claim in whole or in part, or (2) the expiration of such 2-year period, whichever is later.
				
	Passed the House of Representatives April 26, 2016.Karen L. Haas,Clerk
